[Cite as State v. Williams, 2012-Ohio-6083.]



                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       SCIOTO COUNTY

STATE OF OHIO,                                     :      Case No. 10CA3381
                                                   :
        Plaintiff-Appellee,                        :
                                                   :      DECISION AND
        v.                                         :      JUDGMENT ENTRY
                                                   :
CHRISTINA M. WILLIAMS,                             :
                                                   :      RELEASED 12/10/12

     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Timothy Young, Ohio Public Defender, and Craig Jaquith and Sarah LoPresti, Ohio
Assistant Public Defenders, Columbus, Ohio, for appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney and Julie Hutchinson, Scioto County
Assistant Prosecuting Attorney, Portsmouth, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}     Christina Williams appeals several of her convictions resulting from the

robbery and murder of Gary Markins, Sr. and Nina Mannering. First she argues that

she was deprived of the effective assistance of counsel because her attorney failed to

move to suppress statements she made during a police interrogation. However,

because of the overwhelming amount of other evidence that implicates her in the

crimes, Williams cannot show that counsel’s performance prejudiced her at trial.

Therefore, we overrule her first assignment of error.

        {¶2}     Williams also claims that her convictions for the aggravated murder of

Nina Mannering are against the manifest weight of the evidence and not supported by

sufficient evidence because she could not have reasonably foreseen Mannering’s

death. However, Mannering’s death was not an extraordinary or surprising result given
Scioto App. No. 10CA3381                                                                    2

that Williams and an armed co-conspirator went to Markins, Sr.’s home to commit

aggravated robbery and burglary knowing that Mannering was present. Therefore, it

was foreseeable that Mannering could have been killed in such a crime. Williams’

convictions were neither against the manifest weight of the evidence nor supported by

insufficient evidence.

       {¶3}   Finally, Williams contends that her convictions for aggravated robbery and

aggravated burglary should merge with her convictions for aggravated murder because

they are allied offenses of similar import and were committed with a single animus.

Because it is possible to commit aggravated murder and aggravated robbery, as well as

aggravated burglary, with the same conduct they are offenses of similar import.

However, Williams can still be sentenced on all the offenses if she committed the crimes

separately or with a separate animus. Therefore, we remand the case to the trial court

to determine whether her convictions should merge for sentencing.

                                      I. OVERVIEW

       {¶4}   On the morning of January 8, 2010, Gary Markins, Sr. and Nina

Mannering were shot to death in his home. At the time, Christina Williams was dating

Gary Markins, Jr., and they were both living in her trailer located behind Markins, Sr.’s

home. Although Williams had previously lived with Markins, Sr. in his house, Mannering

and her young daughter had moved in shortly before his death. Markins, Jr. was

estranged from his father and had not seen him for some time prior to his death.

Markins, Jr. and Williams were both addicted to drugs and Markins, Sr. would supply

Williams with drugs, which she would share with Markins, Jr.
Scioto App. No. 10CA3381                                                                                 3

        {¶5}     Williams was indicted on eleven counts relating to the robbery and deaths

of Markins, Sr. and Mannering. At trial the state presented evidence to show that

Williams, Markins, Jr., her cousin Cecil Conley, and his friend Roy, devised a plan to

burglarize and rob Gary Markins, Sr. The state claimed that Williams provided

information about how to gain access to Markins, Sr.’s home, as well as information

regarding his safe, firearm, and drugs within the residence. The state also claimed that

Conley, with Williams’ aid, entered the home and murdered Gary Markins, Sr. and Nina

Mannering. And after the homicides, Conley contacted Williams, who along with

Markins, Jr. and Roy, helped him flee the scene.

        {¶6}    Prior to trial, Mannering participated in three interviews with law

enforcement in which she gave inconsistent statements and provided different accounts

of what happened. During its case-in-chief, the state showed videos of these interviews

to the jury and entered them into evidence. Williams also testified at trial and denied

any involvement in the planning and commission of the crime.

        {¶7}    The jury convicted Williams of two counts of aggravated murder for the

death Gary Markins, Sr. and two counts of aggravated murder for the death of Nina

Mannering. She was also found guilty of aggravated burglary, aggravated robbery, as

well as other offenses unrelated to this appeal.1

                                  II. ASSIGNMENTS OF ERROR

        {¶8}    Williams presents the following four assignments of error:



1
  Williams was also convicted of kidnapping, in violation of R.C. 2905.01(A)(2), conspiracy to aggravated
burglary, in violation of R.C. 2923.01, conspiracy to aggravated robbery, in violation of R.C. 2923.01, and
tampering with evidence, in violation of R.C. 2921.12. The jury found Williams not guilty of theft of a
motor vehicle and the firearms specification.
Scioto App. No. 10CA3381                                                                    4

       {¶9}   1. “THE PERFORMANCE OF TRIAL COUNSEL WAS DEFICIENT, AND

DEPRIVED MS. WILLIAMS OF THE RIGHT TO EFFECTIVE ASSISTANCE OF

COUNSEL GUARANTEED BY THE SIXTH AND FOURTEENTH AMENDMENTS TO

THE UNITED STATES CONSTITUTION, AND SECTION 10, ARTICLE I OF THE OHIO

CONSTITUTION.”

       {¶10} 2. “THE CONVICTIONS OF CHRISTINA WILLIAMS FOR TWO COUNTS

OF AGGRAVATED MURDER, COUNTS TWO AND FOUR, WERE NOT SUPPORTED

BY SUFFICIENT EVIDENCE, AND THUS THOSE CONVICTIONS WERE OBTAINED

IN VIOLATION OF MS. WILLIAMS’ DUE PROCESS RIGHTS. FIFTH AND

FOURTEENTH AMENDMENTS TO THE U.S. CONSTITUTION; SECTIONS 5 AND 16,

ARTICLE I OF THE OHIO CONSTITUTION.”

       {¶11} 3. “THE CONVICTIONS OF MS. WILLIAMS FOR TWO COUNTS OF

AGGRAVATED MURDER, COUNTS TWO AND FOUR, ARE AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE, IN VIOLATION OF THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

SECTION 16, ARTICLE I OF THE OHIO CONSTITUTION.”

       {¶12} 4. “THE TRIAL COURT ERRED WHEN IT IMPOSED SEPARATE

SENTENCES FOR OFFENSES THAT AROSE FROM THE SAME CONDUCT, WERE

NOT COMMITTED SEPARATELY OR WITH A SEPARATE ANIMUS, AND SHOULD

HAVE BEEN MERGED FOR SENTENCING PURPOSES UNDER R.C. 2941.25.”

                     III. INEFFECTIVE ASSISTANCE OF COUNSEL

       {¶13} Williams argues that she was deprived of the effective assistance of

counsel at trial. She bases this claim on her trial counsel’s failure to file a motion to
Scioto App. No. 10CA3381                                                                   5

suppress her statements from the January 13, 2010 meeting with Detective Conkel.

During this meeting she made several incriminating statements, including that Conley

planned to rob Markins, Sr. at gunpoint and that she attempted to help Conley enter the

home. Williams contends that she did not effectively waive her right to counsel under

the Fifth and Sixth Amendments before being interrogated. Therefore, she maintains

that her statements should have been suppressed.

                                       A. Legal Standard

       {¶14} To establish ineffective assistance of counsel, a defendant must show (1)

deficient performance by counsel, that is, performance falling below an objective

standard of reasonable representation; and (2) prejudice, meaning that there is a

reasonable probability that but for counsel’s errors, the proceeding’s result would have

been different. Strickland v. Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989),

paragraphs two and three of the syllabus. In applying these standards we “must indulge

a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Strickland at 689. “The benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Id. at 686.

       {¶15} “Failing to file a motion to suppress does not constitute ineffective

assistance of counsel per se. To establish ineffective assistance of counsel for failure to

file a motion to suppress, a defendant must prove that there was a basis to suppress

the evidence in question.” (Citation omitted.) State v. Brown, 115 Ohio St.3d 55, 2007-
Scioto App. No. 10CA3381                                                                    6

Ohio-4837, 873 N.E.2d 858, ¶ 65. Furthermore, the Supreme Court of Ohio has

“rejected claims of ineffective counsel when counsel failed to file or withdrew a

suppression motion when doing so was a tactical decision, there was no reasonable

probability of success, or there was no prejudice to the defendant.” State v. Nields, 93

Ohio St.3d 6, 34, 752 N.E.2d 859 (2001).

                                B. Deficient Performance

                                 1. The Fifth Amendment

       {¶16} The Fifth Amendment to the United States Constitution provides that an

individual shall not “be compelled in any criminal case to be a witness against himself.”

“It has been the consistent view of the United States Supreme Court that the Fifth

Amendment protects one accused of a crime from being coerced into testifying against

himself. In order to assure that any statements made by a criminal defendant are

voluntary, Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694,

requires that the accused be apprised of his rights prior to questioning.” State v. Wiles,

59 Ohio St.3d 71, 82-83, 571 N.E.2d 97 (1991). “Miranda thus declared that an

accused has a Fifth and Fourteenth Amendment right to have counsel present during

custodial interrogation.” Edwards v. Arizona, 451 U.S. 477, 482, 101 S.Ct. 1880, 68

L.Ed.2d 378 (1981).

       {¶17} “[T]he requirement that police officers administer Miranda warnings

applies only when a suspect is subjected to both custody and interrogation.” State v.

Dunn, 131 Ohio St.3d 325, 2012-Ohio-1008, 964 N.E.2d 1037, ¶ 24, citing Miranda,

supra. “The Court in Miranda required suppression of many statements that would have

been admissible under traditional due process analysis by presuming that statements
Scioto App. No. 10CA3381                                                                     7

made while in custody and without adequate warnings were protected by the Fifth

Amendment.” Oregon v. Elstad, 470 U.S. 298, 304, 105 S.Ct. 1285, 84 L.Ed.2d 222

(1985). “Failure to administer Miranda warnings creates a presumption of compulsion.

Consequently, unwarned statements that are otherwise voluntary within the meaning of

the Fifth Amendment must nevertheless be excluded from evidence under Miranda.” Id.

at 306.

        {¶18} The “term ‘interrogation’ under Miranda refers not only to express

questioning, but also to any words or actions on the part of the police (other than those

normally attendant to arrest and custody) that the police should know are reasonably

likely to elicit an incriminating response from the suspect.” Rhode Island v. Innis, 446

U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980). “By ‘incriminating response’ we

refer to any response-whether inculpatory or exculpatory-that the prosecution may seek

to introduce at trial.” Id. at fn. 5.

        {¶19} A suspect who volunteers information without being asked any questions

is not subject to a custodial interrogation and is not entitled to Miranda warnings. State

v. McGuire, 80 Ohio St.3d 390, 401, 686 N.E.2d 1112 (1997). In other words, “Miranda

does not affect the admissibility of ‘[v]olunteered statements of any kind.’” Id., citing

Miranda, 384 U.S. at 478, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). When a defendant

initiates communication, “nothing in the Fifth and Fourteenth Amendments would

prohibit the police from merely listening to his voluntary, volunteered statements and

using them against him at the trial.” Edwards, 451 U.S. at 485, 101 S.Ct. 1880, 68

L.Ed.2d 378 (1981).
Scioto App. No. 10CA3381                                                                      8

       {¶20} However, “[i]f, as frequently would occur in the course of a meeting

initiated by the accused, the conversation is not wholly one-sided, it is likely that the

officers will say or do something that clearly would be ‘interrogation.’ In that event, the

question becomes whether a valid waiver of the right to counsel and the right to silence

had occurred * * *.” Id. at fn. 9.

       {¶21} In this case, the record reflects that Williams requested the January 13,

2010 meeting with Detective Conkel; however, she was not read her Miranda rights

prior to the conversation. Nor was her counsel present during the interview. Rather,

the record shows the following exchange between Detective Conkel and Williams at the

start of the meeting.

       Detective Conkel: Over in the jail you said you wanted to talk to me.

       Williams: Yeah.

       Detective Conkel: You still want to talk to me?

       Williams: Yeah.

       Detective Conkel: Okay, because I have to ask you that because you

       have an attorney. You do know that?

       Williams: Um-huh.

       {¶22} Detective Conkel began the meeting by telling Williams that she needed to

tell the truth because she had nothing to lose and to “start from the very beginning.”

This is not a situation where a detective listened to Williams’ voluntary statement and

then used it against her at trial. Rather, Williams made incriminating statements in

response to Detective Conkel’s continued questioning throughout their meeting. For

example, Conkel asked Williams “[s]o how did they plan to do this robbery?” and “how
Scioto App. No. 10CA3381                                                                  9

was you guys going to get in [the house]?” It is clear that these types of questions by

Detective Conkel were intended to induce an incriminating response from Williams,

especially in light of the fact that Williams had been interviewed twice before and

charged in the case. Thus, she was subjected to interrogation within the meaning

intended by Miranda. As there was no doubt that Williams was also in custody at this

time, there was a basis for the motion.

                                2. The Sixth Amendment

       {¶23} The Sixth Amendment provides, “In all criminal prosecutions, the accused

shall enjoy the right * * * to have the Assistance of Counsel for his defence,” and

prevents law enforcement from deliberately eliciting incriminating statements from

criminal defendants in the absence of counsel. Massiah v. United States, 377 U.S. 201,

205-207, 84 S.Ct. 1199, 12 L.Ed.2d 246 (1964). Unlike the right to counsel under the

Fifth Amendment, the Sixth Amendment right to counsel attaches at the initiation of

adversary judicial proceedings. McNeil v. Wisconsin, 501 U.S. 171, 175, 111 S.Ct.

2204, 115 L.Ed.2d 158 (1991).

       {¶24} However, a defendant may be questioned when he knowingly and

intelligently waives his Sixth Amendment right to counsel. Patterson v. Illinois, 487 U.S.

285, 292, 108 S.Ct. 2389, 101 L.Ed.2d 261 (1988). “[A]n accused who is admonished

with the warnings prescribed by this Court in Miranda * * * has been sufficiently apprised

of the nature of his Sixth Amendment rights, and of the consequences of abandoning

those rights, so that his waiver on this basis will be considered a knowing and intelligent

one.” Id. at 296.
Scioto App. No. 10CA3381                                                                  10

       {¶25} In this case, we have our doubts about whether Williams required a fresh

set of Miranda warnings prior to her interview with Detective Conkel. However, there

was at least a basis for the motion and even assuming arguendo counsel’s performance

was deficient by failing to move to suppress her statements, Williams cannot prove she

was prejudiced by trial counsel’s performance.

                                       C. Prejudice

       {¶26} Although trial counsel’s performance may have been deficient, the second

prong of the Strickland test also requires that Williams was prejudiced by the

performance. Considering the rest of the evidence offered by the state at the trial, we

are not convinced there is a reasonable probability that she would have been acquitted

in the absence of her admissions from the January 13, 2010 interview.

       {¶27} At the trial, Shannon Tomblin testified that she knew Mannering and

Williams through the “drug culture.” She stated that Williams and Markins, Jr. discussed

robbing Markins, Sr. every time she visited Williams’ home and that Williams told her he

needed to be killed because he slept with a gun. Tomblin also stated that Williams tried

to steal Markins Sr.’s gun approximately a week before the murders, because she was

hoping he would not get another one before they attempted the robbery. Furthermore,

Tomblin testified that Williams told her that her cousin had been in prison and had the

nerve to commit the robbery.

       {¶28} Sharon Pennington also testified about Williams’ involvement in the

robbery and homicides. She testified that she met Williams while incarcerated and

Williams told her the plan was to take Markins, Sr.’s pills and break into the safe.

Williams knew they would have to kill Markins, Sr. because he had a gun. Pennington
Scioto App. No. 10CA3381                                                                   11

also testified that Williams explained that Conley hid in Markins, Sr.’s garage and that

she and Markins, Jr. went over to the house at his request. Williams stated that she

knocked on the front door, but Markins, Sr. would not let her in. At this time, Markins,

Jr. was in the backyard looking through a window. Subsequently, Conley entered the

house and killed Markins, Sr. and Mannering. She also admitted to Pennington that

they went early in the morning because they thought Mannering would still be asleep.

After the murders, Williams told Pennington that Conley stole Markins, Sr.’s truck and

that she and Markins, Jr. picked him up from a church parking lot.

        {¶29} Additionally, Williams herself made incriminating statements during her

first and second interviews with detectives. During her first interview on January 8,

2010, she admitted that she was addicted to drugs and Markins, Sr. had frequently

given her drugs in the past. She told Detective Blaine that Mannering had recently told

Markins, Sr. that Williams was living with his son and as a result he “cut [her] off.” She

also stated that Mannering moved into Markins, Sr.’s home in a “backstabbing” way and

that she was aggravated with her because she was trying to stop Markins, Sr. from

giving her any drugs. Furthermore, she admitted to knocking on Markins, Sr.’s front

door in the early morning hours of January 8, 2010, but said he refused to open the

door.

        {¶30} During the second interview on January 11, 2010, Williams admitted that

Markins, Jr. came up with the plan and Conley committed the robbery and murders.

She claimed that she learned of the plan on the day in question while Conley was hiding

in Markins, Sr.’s garage. Williams explained that Conley walked from her trailer to

Markins, Sr.’s garage and waited inside for someone to leave the home. She spoke
Scioto App. No. 10CA3381                                                                  12

with him numerous times on the telephone and told him that she would go over to

Markins, Sr.’s home and try to unlock the door to the garage. She went over to the

house and knocked on the front door, but Markins, Sr. would not let her in and she

returned home. The next time Conley called, she told him that she could not get into

the house. Later, Conley took Markins, Sr.’s truck and they followed him to a church

parking lot.

       {¶31} At trial Williams testified that Markins, Jr. and Conley planned to rob

Markins, Sr. In the early morning of January 8, 2010, she walked over to Markins, Sr’s

to get cigarettes but he would not open the door. Conley later called and told her to

leave because things went wrong. After Conley killed Markins, Sr. and Mannering, she

rode with Roy to pick up Conley in a church parking lot. When he got into the car,

Conley had two guns, one of which was Markins, Sr.’s, and he was covered in blood

and brain matter.

       {¶32} Considering this evidence, which undeniably implicates her in the scheme,

we cannot say there is a reasonable probability that the trial’s result would have been

different in the absence of Williams’ statements from the January 13, 2010 interview.

Thus, Williams cannot demonstrate the prejudice necessary to prevail on an ineffective

assistance of counsel claim. Accordingly, we overrule her first assignment of error.

           IV. MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE

       {¶33} Next Williams argues that there is insufficient evidence to support her

convictions for the aggravated murder of Nina Mannering (assignment of error 2) and

she also contends these convictions are against the manifest weight of the evidence

(assignment of error 3). Specifically, she alleges that Mannering’s death was not
Scioto App. No. 10CA3381                                                                               13

reasonably foreseeable because Mannering was not the target of the robbery.

Likewise, she contends the state did not present any evidence that Williams believed

Mannering was armed or that her death was anticipated as part of the crime. We find

her arguments to be meritless.

                                      A. Standard of Review

         {¶34} Although Williams properly separates her assignments of error for

insufficient evidence and the manifest weight of the evidence, because they are related

we address them together. When an appellate court concludes that the weight of the

evidence supports a defendant’s conviction, this conclusion also includes a finding that

the conviction is supported by sufficient evidence. State v. Roulette, 4th Dist. No.

10CA3364, 2011-Ohio-6993, ¶ 32. As a result, a determination that a conviction is

supported by the weight of the evidence will also be dispositive of a claim of insufficient

evidence.2 Id. Thus, we consider whether Williams’ convictions are supported by the

weight of the evidence.

         {¶35} When considering whether a criminal conviction is against the manifest

weight of the evidence, an appellate court must review the entire record, weigh the

evidence and all reasonable inferences, and consider the creditability of witnesses to

determine “‘whether in resolving conflicts in the evidence, the jury clearly lost its way

and created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.’” State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541

(1997), quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.

1983).

2
 The inverse proposition is not always true. See State v. Thompkins, 78 Ohio St.3d 380, 387-388, 678
N.E.2d 541 (1997).
Scioto App. No. 10CA3381                                                                  14

       {¶36} “If the prosecution presented substantial evidence upon which the trier of

fact reasonably could conclude, beyond a reasonable doubt, that the essential elements

of the offense had been established, the judgment of conviction is not against the

manifest weight of the evidence. See State v. Eley, 56 Ohio St.2d 169, 383 N.E.2d 132

(1978), syllabus.” State v. Puckett, 4th Dist. No. 10CA3153, 2010-Ohio-6597, ¶ 33.

Thus, we will exercise our discretionary power to grant a new trial “‘only in the

exceptional case in which the evidence weighs heavily against the conviction.’”

Thompkins, 78 Ohio St.3d at 386, 678 N.E.2d 541(1997), quoting Martin, 20 Ohio

App.3d at 175, 485 N.E.2d 717 (1st Dist. 1983).

                                     B. Legal Standard

       {¶37} Williams was convicted of aggravated murder in violation of R.C.

2903.01(B), which states “[n]o person shall purposely cause the death of another * * *

while committing or attempting to commit, or while fleeing immediately after committing

or attempting to commit, kidnapping, rape, aggravated arson, arson, aggravated

robbery, robbery, aggravated burglary, burglary, trespass in a habitation when a person

is present or likely to be present, terrorism, or escape.”

       {¶38} “Under Ohio law, ‘it is irrelevant whether the killer is the defendant, an

accomplice, or a third party.’” State v. Abdi, 4th Dist. No. 09CA35, 2011-Ohio-3550, ¶

74, quoting State v. Ford, 10th Dist No. 07AP-803, 2008-Ohio-4373, ¶ 32. A defendant

can be held criminally responsible for one’s death regardless of the person killed or who

caused the death, as long as the death is the “proximate result” of the defendant’s

conduct in committing the underlying felony offense. Abdi at ¶ 74. That is, that the

death is “a direct, natural, reasonably foreseeable consequence,” as opposed to an
Scioto App. No. 10CA3381                                                                  15

extraordinary or surprising consequence, when viewed in the light of ordinary

experience. Id. It is not necessary that the defendant be in a position to foresee the

precise consequence of his conduct; only that what actually transpired was a natural

and logical outcome in that it was within the scope of the risk created by his conduct.

Id. “‘Only a reasonably unforeseeable intervening cause will absolve one of criminal

liability in this context.’” State v. Osman, 4th Dist. No. 09CA36, 2011-Ohio-4626, ¶ 48,

quoting State v. Dykas, 185 Ohio App.3d 763, 2010-Ohio-359, 925 N.E.2d 685, ¶ 25

(8th Dist.).

                                        C. Analysis

       {¶39} Williams does not attack her underlying convictions for aggravated

robbery and aggravated burglary. Thus she concedes that there was sufficient

evidence to support these convictions and they were not against the weight of the

evidence. Her aggravated robbery conviction, in violation of R.C. 2911.01(A)(1)

required the state to prove that she or an accomplice, had a deadly weapon on or about

the offender’s person or under the offender’s control and either displayed the weapon,

brandished it, indicated that the offender possessed it, or used it while attempting or

committing a theft offense or in fleeing immediately after the attempt or offense. Her

underlying aggravated burglary conviction, in violation of R.C. 2911.11(A)(1), required

the state to show that she or an accomplice intended to inflict, or attempted or

threatened to inflict physical harm on another, while by force, stealth, or deception,

trespassing in an occupied structure, when another person other than an accomplice of

the offender is present, with the purpose to commit in the structure any criminal offense.
Scioto App. No. 10CA3381                                                                 16

       {¶40} The state produced evidence that indicated Williams and her co-

conspirators went to Markins, Sr.’s home to commit a robbery and burglary. In addition

to the testimony discussed above in Section III(C), Williams herself confessed that the

plan to rob Markins, Sr. included Conley holding Markins, Sr. at gunpoint and making

him open the safe. She stated that she knew Mannering was in the house on the day in

question and they planned to tie her and her daughter up and cover their heads.

Finally, she stated that while Conley was going back and forth between her trailer and

Markins, Sr.’s garage on the day in question, he fired a gun in her living room. It is

reasonably apparent that attempting to rob someone at gunpoint and burglarize their

home might lead to gunfire, with the foreseeable death of another victim or bystander.

See State v. Osman, 4th Dist. No. 09CA36, 2011-Ohio-4626, ¶ 49. The fact that

Williams may not have considered or intended Mannering’s death does not make it fall

outside the scope of the risk created by the aggravated robbery and aggravated

burglary. See id. Here the state proved that with Williams’ help Conley planned to

break into Markins Sr.’s home at gun point and rob him while both he and Mannering

were present. It was foreseeable that someone could be shot and killed in such a

crime. Accordingly, we find that her death was a natural and logical outcome of the

robbery and burglary; it was not extraordinary or surprising.

       {¶41} This is not an exceptional case in which the evidence weighs heavily

against the convictions; Williams’ convictions for the aggravated murder of Nina

Mannering were not against the manifest weight of the evidence. This holding

necessarily includes a conclusion that her convictions were also supported by sufficient

evidence. Accordingly, we overrule her second and third assignments of error.
Scioto App. No. 10CA3381                                                                   17

                     V. ALLIED OFFENSES OF SIMILAR IMPORT

       {¶42} In her fourth assignment of error Williams contends that her aggravated

burglary and aggravated robbery convictions should merge with her aggravated murder

convictions because they are offenses of similar import and were committed with the

same conduct and a single animus. Because merger creates a legal question, we

review it under a de novo standard of review. State v. Crisp, 4th Dist. No. 10CA3404,

2012-Ohio-1730, ¶ 25.

                                    A. Legal Standard

       {¶43} Under Ohio law, “[w]here the same conduct by [the] defendant can be

construed to constitute two or more allied offenses of similar import, the indictment or

information may contain counts for all such offenses, but the defendant may be

convicted of only one.” R.C. 2941.25(A). But “[w]here the defendant’s conduct

constitutes two or more offenses of dissimilar import, or where his conduct results in two

or more offenses of the same or similar kind committed separately or with a separate

animus as to each, the indictment or information may contain counts for all such

offenses, and the defendant may be convicted of all of them.” R.C. 2941.25(B).

       {¶44} This statute “codified the judicial doctrine of merger” and “prohibited the

‘cumulative punishment of a defendant for the same criminal act where his conduct can

be construed to constitute two statutory offenses, when, in substance and effect, only

one offense has been committed.’” State v. Ware, 63 Ohio St.2d 84, 86, 406 N.E.2d

1112 (1980), quoting State v. Roberts, 62 Ohio St.2d 170, 172-173, 405 N.E.2d 247

(1980). The Supreme Court of Ohio has “consistently recognized that the purpose of

R.C. 2941.25 is to prevent shotgun convictions, that is, multiple findings of guilt and
Scioto App. No. 10CA3381                                                                      18

corresponding punishments heaped on a defendant for closely related offenses arising

from the same occurrence.” State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314,

942 N.E.2d 1061, ¶ 43.

       {¶45} In Johnson, the Supreme Court of Ohio announced a new test focused on

the defendant’s conduct to determine whether merger is required. Id. at ¶ 44. To

determine whether offenses are allied offenses of similar import under R.C. 2941.25(A),

the first question “is whether it is possible to commit one offense and commit the other

with the same conduct, not whether it is possible to commit one without committing the

other.” (Emphasis sic.) Id. at ¶ 48. “If the offenses correspond to such a degree that the

conduct of the defendant constituting commission of one offense constitutes

commission of the other, then the offenses are of similar import.” Id.

       {¶46} Next, “[i]f the multiple offenses can be committed by the same conduct,

then the court must determine whether the offenses were committed by the same

conduct, i.e., ‘a single act, committed with a single state of mind.’” Id. at ¶ 49, quoting

State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149, ¶ 50 (Lanzinger,

J., dissenting). “If the answer to both questions is yes, then the offenses are allied

offenses of similar import and will be merged.” Johnson at ¶ 50.

       {¶47} “Conversely, if the court determines that the commission of one offense

will never result in the commission of the other, or if the offenses are committed

separately, or if the defendant has separate animus for each offense, then, according to

R.C. 2941.25(B), the offenses will not merge.” (Emphasis sic.) Id.

       {¶48} Because Williams failed to object at sentencing on the basis of merger,

she has waived all but plain error. See State v. Osman, 4th Dist. No. 09CA36, 2011-
Scioto App. No. 10CA3381                                                                  19

Ohio-4626, ¶ 33. Under Crim.R. 52(B), we may take notice of plain errors or defects

affecting substantial rights even where a defendant fails to object. Plain error exists

when there is a deviation from a legal rule, the error is obvious on the face of the record,

and the error affects a substantial right. State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-

4642, 873 N.E.2d 306, ¶¶ 15-17. The Supreme Court of Ohio has “held that the

imposition of multiple sentences for allied offenses of similar import is plain error.” State

v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 31.

                                        B. Analysis

       {¶49} Williams was charged and convicted of four counts of aggravated murder,

in violation of R.C. 2903.01(B). In counts one and two she was convicted of the

aggravated murders of Gary Markins, Sr. and Nina Mannering, while committing,

attempting to commit or fleeing after committing aggravated burglary. In counts three

and four she was convicted of the aggravated murders of Gary Markins, Sr. and Nina

Mannering, while committing, attempting to commit, or fleeing after committing

aggravated robbery. Williams was convicted in count five of aggravated burglary, in

violation of R.C. 2911.11(A)(1) and in count six of aggravated robbery, in violation of

R.C. 2911.01(A)(1). At sentencing, the trial court found that count three merged with

count one and count four merged with count two and only sentenced Williams on counts

one and two for aggravated murder. She was also sentenced on count five for

aggravated burglary and count six for aggravated robbery, which she now claims should

merge with her aggravated murder convictions.

       {¶50} Under the first prong of the Johnson analysis, we have already held that a

defendant could commit aggravated robbery and felony murder with the same conduct.
Scioto App. No. 10CA3381                                                                20

See State v. Osman, 4th Dist. No. 09CA36, 2011-Ohio-4626, ¶ 32; State v. Abdi, 4th

Dist. No. 09CA35, 2011-Ohio-3550, ¶ 39. By extension, a defendant could also commit

aggravated burglary and felony murder with the same conduct. Therefore, aggravated

robbery and aggravated (felony) murder are offenses of similar import under R.C.

2941.25(A), as are aggravated burglary and aggravated (felony) murder. However,

Williams can still be sentenced to both crimes under the second prong of the Johnson

analysis if she committed the crimes “separately or with a separate animus.” See R.C.

2941.25(B).

       {¶51} Williams was convicted and sentenced prior to the Supreme Court of

Ohio’s ruling in Johnson. Because the trial court did not have the benefit of Johnson at

sentencing, we remand the case for resentencing in light of the new analysis it requires.

See State v. Osman, 4th Dist. No. 09CA36, 2011-Ohio-4626, ¶ 35. See also State v.

Abdi, 4th Dist. No. 09CA35, 2011-Ohio-3550, ¶ 42. On remand, the trial court should

consider whether Williams committed aggravated murder separately or with a separate

animus from her aggravated robbery and aggravated burglary offenses and sentence

her accordingly. Consequently, we sustain Williams’ fourth assignment of error in

limited part.

                                   VI. CONCLUSION

       {¶52} In conclusion, we overrule Williams’ first, second and third assignments of

error. We sustain her fourth assignment of error in part and remand for resentencing.



                                                      JUDGMENT AFFIRMED IN PART,
                                                          REVERSED IN PART, AND
                                                               CAUSE REMANDED.
Scioto App. No. 10CA3381                                                                    21

                                    JUDGMENT ENTRY


       It is ordered that the JUDGMENT IS AFFIRMED IN PART AND REVERSED IN
PART and that the CAUSE IS REMANDED. Appellant and Appellee shall split the
costs.
       The Court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this Court directing the Scioto
County Court of Common Pleas to carry this judgment into execution.
        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.
McFarland, J: Concurs in Judgment and Opinion.
Abele, P.J.: Concurs in Judgment and Opinion as to Assignments of Error II, III, & IV;
             Concurs in Judgment Only as to Assignment of Error I.

                                            For the Court



                                            BY: ________________________
                                                William H. Harsha, Judge




                                  NOTICE TO COUNSEL


       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.